Bigelow, C. J.
There is a nonjoinder of a plaintiff in this action, which is a good defence in bar. The indebtment of one copartner for an excess of money withdrawn by him over and above his share or proportion of the joint funds is due to the other copartners jointly, where the firm consists of more than two persons, and not to them or either of them severally. The money, in such case, is taken from a joint fund which belonged to the other copartners, and the promise which the law implies in such case is a joint promise to the owners of the fund. No doubt, according to the well settled doctrine in this commonwealth, if all the debts and liabilities of a firm are paid, and its affairs are finally closed and settled, an action may be maintained by one or more copartners to recover a balance which may be due from another copartner for money or property withdrawn by him in excess of his proportion of the joint assets. The partnership transactions, under such a state of facts, have resulted in a debt, to recover which a suit at law is an adequate and complete remedy. But the action can be maintained only in the names of those to whom such debt is due. If the firm has consisted of three, and one of them on a final settlement is found indebted for an excess of joint funds withdrawn by him *355the debt is due to the two other copartners jointly; and they can recover it in a suit at law only by an action in their joint names. Nor is it at all material that one of these two has assigned to the other his share or proportion of the amount due from the third copartner. It is but the assignment of a chose in action, and, unless an express promise by the third copartner to pay the whole amount to the assignee is proved, the action to recover it must be in the name of the assignor as well as of the assignee. The assignment gives the right to use the assign- or’s name in bringing the suit, but it does not sever the promise or authorize the assignee to sue in his own name only.

Judgment for the defendant.